Exhibit 99.2 Fiscal 2012 1st Quarter Presentation November 22, 2011 1 Participants Steven E. Nielsen President & Chief Executive Officer Timothy R. Estes Chief Operating Officer H. Andrew DeFerrari Chief Financial Officer Richard B. Vilsoet General Counsel 2 Forward-Looking Statements and Non-GAAP Information Forward-Looking Statements and Non-GAAP Information Fiscal 2012 first quarter results are unaudited. This presentation contains “forward-looking statements” which are statements relating to future events, future financial performance, strategies, expectations, and competitive environment.All statements, other than statements of historical facts, contained in this presentation, including statements regarding our future financial position, future revenue, prospects, plans and objectives of management, are forward-looking statements.Words such as “believe,” “expect,” “anticipate,” “estimate,” “intend,” “forecast,” “may,” “should,” “could,” “project,” “looking ahead” and similar expressions, as well as statements in future tense, identify forward looking statements. You should not read forward looking statements as a guarantee of future performance or results.They will not necessarily be accurate indications of whether or at what time such performance or results will be achieved.Forward looking statements are based on information available at the time those statements are made and/or management’s good faith belief at that time with respect to future events.Such statements are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward looking statements.Important factors that could cause such differences include, but are not limited to factors described under Item 1A, “Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended July 30, 2011, and other risks outlined in the Company’s periodic filings with the Securities and Exchange Commission (“SEC”). The forward-looking statements in this presentation are expressly qualified in their entirety by this cautionary statement. Except as required by law, the Company may not update forward-looking statements even though its situation may change in the future. This presentation includes certain “Non-GAAP” financial measures as defined by SEC rules. We believe that the presentation of certain Non-GAAP financial measures provides information that is useful to investors because it allows for a more direct comparison of our performance for the period with our performance in the comparable prior-year periods. As required by the SEC, we have provided a reconciliation of those measures to the most directly comparable GAAP measures on the Regulation G slides included as slides 11 through 13 of this presentation. We caution that Non-GAAP financial measures should be considered in addition to, but not as a substitute for, our reported GAAP results. 3 Q1-2012 Overview nContract revenue of $319.6 million as compared to $261.6 million in the prior year quarter nContract revenue grew organically 16.6%, the highest level of organic growth in over 7 years, and included $3.7 million of storm restoration services nAdjusted EBITDA of $40.4 million in Q1-12 grew 32.6% compared to Q1-11 nNet income of $0.38 per share diluted compared to $0.18 per share diluted in Q1-11 nBacklog increased sequentially for the fourth consecutive quarter Note: The organic revenue percentage of 16.6% excludes revenues from businesses acquired in fiscal 2011. See “Regulation G Disclosure” slides 11-13 for a reconciliation of GAAP to Non-GAAP financial measures. 4 nTop 5 customers from Q1-12 represented 59.9% of revenue in Q1-12 compared to 60.0% of revenue in Q1-11 ØCenturyLink became Dycom’s second largest customer with over 62% organic growth ØVerizon’s organic growth exceeded 77% year- over-year ØWindstream, Dycom’s fifth largest customer in Q1-12, grew organically in excess 40% nOrganic revenue growth of 15.2%, excluding revenue from storm restoration services of $3.7 million and businesses acquired in Q2-11 of $14.5 million: ØRevenue from Top 5 customers up 14.7% ØCombined revenue from other customers up 16.0% nRecently acquired companies, Communication Services and NeoCom, contributed aggregate revenues of $14.5 million during the quarter * For comparison purposes, CenturyLink includes combined revenues from CenturyTel, Inc. and Qwest Communications International, Inc. for each period presented. Additionally, Windstream Corporationincludes revenues from Kentucky Data Link, Inc. for each period presented. Note:See “Regulation G Disclosure” slides 11 -13 for a reconciliation of GAAP to Non-GAAP financial measures. 5 Backlog and Awards Current Awards and Extensions Customers Description Area Approximate Term (in years) nCharter Installation Services United States 1 nTime Warner Cable Installation Services New Jersey, New York, North Carolina 1-3 nTDS Telecommunications Construction and Maintenance Services Tennessee 3 nFrontier Communications Construction and Maintenance Services Tennessee 2 nRural Broadband Customers Construction Services North Carolina, Tennessee, Kentucky, Virginia, New Mexico 1-2 Currently expect to perform at least $200 million of additional broadband related stimulus projects during the remainder of fiscal 2012 through fiscal 2014 6 Summary Results Q1-11 Q1-12 Net Income (in millions) $ 6.7 $ 13.0 Fully Diluted EPS Organic revenue growth of 15.2% Adjusted EBITDA growth from improved operating leverage EPS of $0.38 per common share diluted Note: The organic revenue percentage of 15.2% excludes storm restoration services of $3.7 million and revenues from businesses acquired in Q2-11 of $14.5 million. See “Regulation G Disclosure” slides 11-13 for a reconciliation of GAAP to Non-GAAP financial measures. 7 Selected Information (a)Amounts may not foot due to rounding. Q1-12 Q1-11 Change (a) ($ in millions) Contract Revenues Cost of Earned Revenues 79.9% 80.0% (0.2)% General & Administrative 7.9% 8.7% (0.8)% Depreciation & Amortization 5.0% 6.0% (1.0)% Interest expense 1.3% 1.4% (0.1)% Other Income, net 0.9% 0.7% 0.3% Net Income 4.1% 2.6% 1.5% Adjusted EBITDA 12.6% 11.6% 1.0% Organic revenue growth of 15.2%, excluding revenue from storm restoration services and businesses acquired in Q2-11 nContract award activity, including broadband stimulus projects, and growth within existing contracts nImproved pricing environment Adjusted EBITDA growth nIncreased 100 bps year-over-year nImproved labor efficiency and greater leverage of general & administrative costs Note:See “Regulation G Disclosure” slides 11-13 for a reconciliation of GAAP to Non-GAAP financial measures. 8 Cash Flow and Liquidity Operating and Investing Cash Flows support growth nImproved operating cash flows nCapital expenditures, net of disposals, of $14.4 million Balance Sheet Strength nAmple liquidity from cash on hand and $179.8 million of availability under Senior Credit Agreement 9 Summary nEnd market opportunities driving organic growth }Industry participants aggressively extending or deploying fiber networks to provide wireless backhaul services }Broadband stimulus funding meaningfully increasing network construction for rural service providers }Cable operators deploying fiber to small and medium businesses }Wireless carriers upgrading from 3G to 4G technologies }Telephone companies deploying FTTX to enable video offerings nCapital structure optimized to significantly benefit our shareholders 10 Looking Ahead nNormal seasonal operating patterns and low double digit organic revenue growth excluding fiscal 2011 revenue from storm restoration services nMargins and earnings which reflect operating efficiencies at higher revenue levels nStrong cash flows dedicated as projected returns direct towards supporting organic growth, accretive acquisition opportunities and share repurchases as permitted by regulatory requirements nConfident that trends will continue to improve for a sustained period Q2 - 2012: nOrganic revenue which grows mid to high-teens as a percent of revenue year-over-year nGross margins which improve slightly year over year and are impacted sequentially by seasonal weather conditions nGeneral and administrative expenses which decline slightly on a sequential basis nDepreciation and amortization sequentially in line nOther income which decreases slightly year-over-year nFully diluted share count which increases modestly on a sequential basis 11 Appendix: Regulation G Disclosure The above table presents the Non-GAAP financial measure of Adjusted EBITDA for the three months ended October 29, 2011 and October 30, 2010.
